DETAILED ACTION
 This is the Office action based on the 16577580 application filed May 20, 2019, and in response to applicant’s argument/remark filed on November 9, 2021.  Claims 1-4, 6-26 are currently pending and have been considered below.  Applicant’s cancellation of claim 5 and withdrawal of claims 9-24 are acknowledged.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 17-24 objected to because of the following informalities:  Claims 17-24 have previously been cancelled by Applicant in the Amendment filed November 16, 2020.  According to MPEP 714 (37 C.F.R. 1.121), “A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number”.   Appropriate correction is required.
Claim 3 objected to because of the following informalities:  the phrase “wherein the the at least one polyprotic acid or its salts comprises…” appears to contain a .   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 Claim 2 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the polyprotic acids are selected from the group consisting of phosphonoacetic acid, phosphonic acid, phenylphosphonic acid, molybdenum diacid, oxalic acid, sulfurous acid, arsenic acid, nitrobenzoic acid, malonic acid, phthalic acid, silicic acid, tartaric acid, and carbonic acid” in the specification.  Although the specification teaches that “the chemical additive 
      The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
      More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic acid, its derivative and their salts; phthalic acid, its derivative and their salts; silicic acid, its derivative and their salts; carbonic acid, its derivative and their salts; and combinations thereof.”  in paragraph [0056] of original specification,  it does not disclose tartaric acid as a chemical additive.         Although the specification discloses tartaric acid as an optional pH adjusting agent in paragraph [0065] or as an optional chelator in paragraph [0071], the pH adjusting agent and the chelator are different categories and are present at a different concentration ranges than the chemical additive.   It is noted that while the pH adjusting agent and the chelator are optional, the chemical additive is essential.       Although Table 11 disclose L-tartaric acid as a chemical additive, L-tartaric acid is narrower in scope than tartaric acid.  It is noted that tartaric acid may occur in different forms, including D-tartaric acid, L-tartaric acid, DL-tartaric acid and meso-tartaric acid.       See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is 
Claim 6 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least one polyprotic acid or its salts selected from the group consisting of phosphonoacetic acid or its salts, phosphonic acid or its salts, phenylphosphonic acid or its salts, molybdenum diacid or its salts, oxalic acid or its salts, sulfurous acid or its salts, arsenic acid or its salts, malonic acid or its salts, phthalic acid or its salts, and tartaric acid or its salts; at least one polyprotic acid or its salts selected from the group consisting of carbonic acid or its salts; and silicic acid or its salts” in the specification.  Although the specification teaches that “the chemical additive includes but is not limited to diprotic acid, its derivatives and their salts; triprotic acid, its derivatives and their salts; polyprotic acid and its salt, and combinations thereof.  
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, 
Claim 7 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least one polyprotic acid or its salts selected from the group consisting of phosphonoacetic acid, phosphonoacetic acid, malonic acid; potassium sulfite. potassium molybdate, potassium oxalate monohydrate. and tartaric acid; at least one polyprotic acid or its salts selected 
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
        More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic acid, its derivative and their salts; phthalic acid, its derivative and their salts; silicic acid, its derivative and their salts; carbonic acid, its derivative and their salts; and combinations thereof.” in paragraph [0056] of original specification,  it does not disclose tartaric acid as a chemical additive.         Although the specification discloses tartaric acid as an optional pH adjusting agent in paragraph [0065] or as an optional chelator in paragraph [0071], the pH adjusting agent and the chelator are different categories and are present at a different concentration ranges than the chemical additive.   It is noted that while the pH adjusting agent and the chelator are optional, the chemical additive is essential.       Although Table 11 disclose L-tartaric acid as a chemical additive, L-tartaric acid is narrower in scope than tartaric acid.  It is noted that tartaric acid may occur in different forms, including D-tartaric acid, L-tartaric acid, DL-tartaric acid and meso-tartaric acid.

Claim 8 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least two polyprotic acids or their salts selected from the group consisting of phosphonoacetic acid and potassium silicate, potassium molybdate and potassium silicate, potassium oxalate monohydrate and potassium silicate, phenylphosphonic acid and potassium silicate, tartaric acid and potassium carbonate, and combinations thereof” (emphasis added) in the specification.  Although the specification teaches that “the chemical additive includes but is not limited to diprotic acid, its derivatives and their salts; triprotic acid, its derivatives and their salts; polyprotic acid and its salt, and combinations thereof.  
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic 
Claim 25 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least one polyprotic acid or its salts selected from the group consisting of phosphonoacetic acid or its salts, phosphonic acid or its salts, phenylphosphonic acid or its salts, molybdenum diacid or its salts, oxalic acid or its salts, sulfurous acid or its salts, arsenic acid or its salts, malonic acid or its salts, phthalic acid or its salts, and tartaric acid or its salts; and at 
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, its derivatives and their salts; sulfurous acid, its derivative and their salts; arsenic acid, its derivatives and their salts; nitrobenzoic acid, its derivative and their salts; malonic acid, its derivative and their salts; phthalic acid, its derivative and their salts; silicic acid, its derivative and their salts; carbonic acid, its derivative and their salts; and combinations thereof.” in paragraph [0056] of original specification,  it does not disclose tartaric acid as a chemical additive.         Although the specification discloses tartaric acid as an optional pH adjusting agent in paragraph [0065] or as an optional chelator in paragraph [0071], the pH adjusting agent and the chelator are different categories and are present at a different concentration ranges than the chemical additive.   It is noted that while the pH adjusting agent and the chelator are optional, the chemical additive is essential.       Although Table 11 disclose L-tartaric acid as a chemical additive, L-tartaric acid is narrower in scope than tartaric acid.  It is noted that tartaric acid may occur in different 
Claim 26 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “at least one polyprotic acid or its salts selected from the group consisting of phosphonoacetic acid or its salts, phosphonic acid or its salts, phenylphosphonic acid or its salts, molybdenum diacid or its salts, oxalic acid or its salts, sulfurous acid or its salts, arsenic acid or its salts, malonic acid or its salts, phthalic acid or its salts, and tartaric acid or its salts, carbonic acid or its salts; and silicic acid or its salts” in the specification.  Although the specification teaches that “the chemical additive includes but is not limited to diprotic acid, its derivatives and their salts; triprotic acid, its derivatives and their salts; polyprotic acid and its salt, and combinations thereof.  
The chemical additive has PKa1 from 0 to 12, 0.5 to 10, 1 to 7, or 1 to 3.  The chemical additives are used as the first rate booster. 
More specifically, examples of the chemical additive includes but is not limited to the group selected from the group consisting of phosphonoacetic acid, its derivatives and their salts; phosphonic acid, its derivatives and their salts; phenylphosphonic acid, its derivatives and their salts; molybdenum diacid, it derivatives and their salts; oxalic acid, 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2 and 4 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stender et al. (U.S. PGPub. No. 20160237315), hereinafter “Stender’315”:--Claims 1, 2, 4: Stender’315 teaches a polishing composition ([0015]), which may silica abrasive having particle size preferably 30-300 nm at a concentration of preferably 0.05-10 wt.% ([0028, 0029, 0055]);an oxidizer at a preferably concentration of 0.5-10 wt.% ([0086-0100]);a pH adjustor at a concentration of 0.001-5 wt.%, to adjust the pH to preferably 3-9   ([0015,0167]); an additive, such as an ethoxylated phenol surfactant (read on an alcohol ethoxylated surfactant) at a concentration of 0.001-0.2 wt.% ([0034-0035, 0079, 0189-0196]); an activator, such as an abrasive particle ([0032, 0110]) at a concentration of 0.0005 – 10 wt.% ([0033]), wherein the activator may be associated with a pad instead of in the composition ([0111]);a solvent, such as water ([0015]); andoptionallya corrosion inhibitor, such as benzotriazole , at a concentration of less than 1 wt.%, ([0200-0201]);one or more stabilizing agent ([0182]), such as malonic acid, phosphonic acid, phthalic acid, oxalic acid, gallic acid, citric acid, vitamin B, vitamin C, adipic acid, carbonate…(all of these acids read on polyprotic acid) at a concentration of 0.001-2 wt.% ([00185, 187, 0188]);a chelator, at a concentration of less than 1 wt.%, ([0176-0180]); anda surfactant, such as stearylbenzyldimethylammonium chloride or nitrate ([0192]).         It is noted that the above concentration ranges overlap the corresponding concentration ranges recited in claim 1, and that the melonic acid, having pKa1 of 2.8, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 25 and 26 rejected under 35 U.S.C. 103 as obvious over Stender’315:
Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the limitation “the polyprotic acids are selected from the group consisting of phosphonoacetic acid, phosphonic acid, phenylphosphonic acid, molybdenum diacid, oxalic acid, sulfurous acid, arsenic acid, nitrobenzoic acid, malonic acid, phthalic acid, silicic acid, tartaric acid, and carbonic acid” recited in claim 2 has support in the specification because Examiner admitted that each one of the polyprotic acids listed in Claim 2 can be found in paragraph [0056] in the specification as originally filed, this argument is not persuasive because Examiner never made such admission.        On the other hand, paragraph [0056] of the specification as originally filed discloses: 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713